Citation Nr: 9927149	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for allergic 
rhinitis with sinusitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
hypertension.

3.  Entitlement to the assignment of a higher disability 
evaluation for degenerative arthritis of the cervical spine, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1976, and from January 1982 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which (in part), granted service 
connection for degenerative arthritis of the cervical spine 
(assigning a noncompensable (0 percent) rating effective July 
1, 1997), denied entitlement to an increased rating for 
allergic rhinitis and sinusitis, and denied entitlement to a 
compensable rating for hypertension.  A notice of 
disagreement was received in December 1997, a statement of 
the case was issued in February 1998, and a substantive 
appeal was received in March 1998.  A hearing before the 
undersigned member of the Board, sitting at the RO, was 
conducted in June 1999.

The issue of entitlement to an increased evaluation for 
allergic rhinitis with sinusitis will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected hypertension is 
manifested by diastolic blood pressure readings which are 
predominantly less than 100, and systolic readings which are 
not 160 or above; although the veteran takes medication for 
his hypertension, there is no history of diastolic blood 
pressure which is predominantly 100.  

2.  The veteran's service-connected degenerative arthritis of 
the cervical spine is manifested by a full range of motion of 
the cervical spine, X-ray evidence of minimal degenerative 
arthritic changes, and evidence of mild functional loss due 
to pain.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 
7101 (1997); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 
7101 (1998); Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

2.  The criteria for entitlement to a 10 percent rating (but 
no higher) for service-connected degenerative arthritis of 
the cervical spine, effective July 1, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Codes 5010-5003 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension

The veteran claims that his hypertension disability is more 
severe than currently evaluated.  When a veteran is seeking 
an increased rating, such an assertion of an increase in 
severity is sufficient to render the increased rating claim 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, the Board finds the veteran's increased 
rating claim to be well-grounded.  After reviewing the record 
the Board also finds that the duty to assist the veteran with 
this claim has been met and that no further development is 
required.  38 U.S.C.A. § 5107(a) (West 1991).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155.  
Although the history of a disability must be considered, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Service medical records document several blood pressure 
studies which showed an occasional diastolic reading of 100, 
but with most diastolic readings below 100.  

During the veteran's August 1997 VA examination he reported 
being currently employed, and losing no time from work due to 
his service-connected disabilities.  He reported being 
diagnosed with hypertension in October 1996 during a routine 
screening.  He reported no end-organ disease since his 
diagnosis.  He reported following a special diet for his 
diabetes mellitus, which also helps with his hypertension.  
He reported being on an exercise program, and using a "stair 
stepper" daily for 30 minutes.  He reported taking 
lisinopril for his hypertension.  His blood pressure readings 
were found to be 138/96 while sitting, 130/88 while 
recumbent, and 122/96 while standing.  The diagnosis was 
hypertension.

An October 1997 Air Force treatment report indicates the 
veteran's blood pressure was 130/95.

The Board notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating heart disorders, including 
hypertension, as set forth in 38 C.F.R. § 4.104.  See 61 Fed. 
Reg. 65207-65244 (1998).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Consequently, the veteran's hypertension disorder 
will be rated under both the former and revised criteria, 
with the most favorable rating being applied.

Under the former criteria, found at 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 (1997), diastolic pressure which is 
predominantly 130 or more with severe symptoms warrants a 60 
percent rating.  Diastolic pressure which is predominantly 
120 or more with moderately severe symptoms warrants a 40 
percent rating.  Diastolic pressure which is predominantly 
110 or more with definite symptoms warrants a 20 percent 
rating.  Diastolic pressure which is predominantly 100 or 
more warrants a 10 percent rating.  A note to that code 
provides that when continuous medication is shown necessary 
for control of hypertension, with a history of diastolic 
blood pressure predominantly 100 or more, a minimum rating of 
10 percent will be assigned.

Under the revised criteria, also found at 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 (1998), diastolic pressure which is 
predominantly 130  or more warrants a 60 percent rating.  
Diastolic pressure which is predominantly 120  or more 
warrants a 40 percent rating.  Diastolic pressure which is 
predominantly 110  or more, or systolic pressure which is 
predominantly 200  or more, warrants a 20 percent rating.  
Diastolic pressure which is predominantly 100  or more, or 
systolic pressure which is predominantly 160  or more, 
warrants a 10 percent rating.  The minimum rating for an 
individual with a history of diastolic pressure which is 
predominantly 100  or more who requires continuous medication 
for control is also 10 percent.  A note to that code provides 
that, for purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater, and isolated systolic blood pressure is 
predominantly 160 or greater with a diastolic blood pressure 
of less than 90.

The evidence of record does not show that diastolic blood 
pressure readings which are predominantly 100 or more to 
warrant a compensable rating under either the old or the new 
criteria.  Further, although the veteran does take medication 
for his hypertension, there is no history of diastolic 
readings predominantly 100 or more so as to otherwise warrant 
a compensable rating.  Accordingly, the preponderance of the 
evidence is against a compensable rating for the veteran's 
service-connected hypertension at this time.  The veteran may 
always advance a new increased rating claim should the 
severity of his hypertension increase in the future. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Degenerative Arthritis of the Cervical Spine

Initially, the Board finds the veteran's evaluation claim 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The U. S. Court of Appeals for Veterans Claims (Court) has 
held that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, as noted above, in accordance with 38 C.F.R. 
§§ 4.1-4.2 and Schafrath, supra, the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the rating for the veteran's service-connected 
degenerative arthritis of the cervical spine is effective 
July 1, 1997, the day after the date of the veteran's 
discharge from active duty.  Thus, the Board will consider 
whether a higher rating is warranted subsequent to that date.

During an August 1997 VA examination, the veteran reported no 
time lost from work due to his service-connected 
disabilities.  He reported recurrent symptoms of numbness and 
tingling in his left upper extremity, and a dull ache in his 
neck that goes down his left arm.  He reported his symptoms 
have been found to be due to an impingement of a nerve from 
C5-C6 of his cervical spine.  He also reported his symptoms 
improved when he underwent traction two times a day for one 
week.  Upon physical examination the left upper extremity was 
noted to be normal in appearance, and no tenderness with 
palpation was found over the trapezius muscle, the shoulder 
joint, or the cervical musculature.  Full range of motion was 
found in the upper left extremity and in the neck.  
Functional loss due to pain was noted to be mild.  No fixed 
deformity was found.  The other joints of the upper 
extremities were found to be normal, without joint swelling 
or tenderness.  No muscle atrophy was found.  The examiner 
noted the veteran does not use nor require mechanical aids.  
The examiner also noted that electromyograph/nerve conduction 
(EMG/NCS) studies revealed evidence of a left tardy ulnar 
palsy.  That nerve conduction study report indicated that 
nerve conduction velocity showed a slow elbow segment of the 
left ulnar motor nerve, and a slow elbow axilla segment of 
the left ulnar sensory nerve.  The needle EMG study report 
revealed increased insertional activity in the left C6-C8 
paraspinous muscles, but normal EMG's in the left deltoids, 
biceps, and first dorsal interossei muscles.  The conclusion 
was that there was electrophysilogical evidence of a left 
tardy ulnar palsy, but no definite electrophysilogical 
evidence of a C5-C8 radiculopathy in the left upper 
extremity.  There was, however, increased insertional 
activity seen in the left C6-C8 paraspinous muscles.  X-rays 
of the cervical spine revealed minimal degenerative arthritic 
changes with anterior and lateral vertebral body spurring.  
The impression was degenerative changes.  This was noted to 
be a minor abnormality.  The pertinent diagnoses were left 
tardy ulnar palsy and degenerative arthritis, vertebral 
spine.

The Board notes the veteran, on his March 1998 substantive 
appeal, indicated the physician who conducted the nerve 
conduction studies told him he had a pinched nerve in his 
elbow, which would be "some" of the cause of his left arm 
numbness and tingling.  While the veteran has submitted a 
February 1990 military nerve conduction velocity study which 
contained an interpretation of an abnormal EMG of the C5-C6 
radicular distribution, no such findings were noted in the 
August 1997 nerve conduction velocity and EMG studies, and 
the medical evidence does not contain an opinion by any 
physician that any left upper extremity problems were caused 
by the veteran's cervical spine degenerative arthritis.  In 
short, there is no current medical evidence of any cervical 
spine nerve impingement.

During his June 1999 hearing the veteran testified that his 
constant cervical spine pain was primarily on the left side; 
that he could not look up for any length of time without 
residual pain; that the pain on a day-to-day basis was a 3 on 
a scale of 1-10; that when aggravated the pain was a 9; that 
he missed 2 days of work in February 1999 due to his cervical 
spine pain; that the pain was relatively mild on a day-to-day 
basis; that he worked as Provider Representative for Vantage 
Care Group; and that he needed help carrying things when he 
went to physicians' offices for briefings.

Thus, as no health care provider has rendered an opinion in 
writing relating any left extremity disorders to the 
veteran's service-connected degenerative arthritis of the 
cervical spine, and no left upper extremity disorders have 
been service connected, no symptoms of any left extremity 
disorders may be considered in rating the veteran's service-
connected cervical spine disorder.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.  In 
determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The medical evidence of the 1997 VA examination report 
indicates a full range of motion of the cervical spine, with 
mild functional loss due to pain, and X-ray evidence of 
minimal degenerative arthritic changes, with anterior and 
lateral vertebral body spurring.  Thus, neither 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5290, which rates limitation of 
motion of the cervical spine, nor DC 5293, which rates 
intervertebral disc syndrome, is applicable.

The only ratable symptoms of the veteran's service-connected 
cervical spine disorder are degenerative changes with mild 
functional loss.  Arthritis, due to trauma, substantiated by 
X-rays, is to be rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, DC 5010.  That code provides that this 
disability is to be rated as degenerative arthritis.  
Degenerative arthritis is rated under 38 C.F.R. § 4.71a, DC 
5003.  DC 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, with X-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
warranted.  With X-ray evidence of the involvement of 2 or 
more major joints or 2 or more minor joint groups, a 10 
percent rating is warranted.  The Board notes there is no X-
ray evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups; thus, no rating is warranted 
under this code.  This does not end the Board's inquiry, 
however.

There is X-ray evidence to show that the veteran has minimal 
degenerative arthritis of the cervical spine.  The Court 
held, in the case of Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), that "painful motion of a major joint ... 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating, per joint, combined 
under DC 5003, even though there is no actual limitation of 
motion."  See also 38 C.F.R. § 4.59.  Hence, a 10 percent 
rating, under 38 C.F.R. § 4.71a, DC 5010-5003, and no more, 
is warranted for the current symptomatology of the veteran's 
service-connected degenerative arthritis of the cervical 
spine.

The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  Additional impairment during exacerbations, 
or flare-ups, of the veteran's service-connected cervical 
spine condition has not been demonstrated.  There is also no 
medical evidence to show that there is any limitation of 
motion of the cervical spine or that any other symptom, 
including weakness or incoordination, results in additional 
functional impairment to a degree that would support a higher 
rating based upon limitation of motion.  While the VA 
examiner indicated a mild functional loss, this has been 
considered in the assigning of the 10 percent rating for 
degenerative arthritis.  There is, therefore, no basis for 
the assignment of a schedular rating in excess of 10 percent 
for the veteran's cervical spine disorder.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.40, 4.45; DeLuca.  

In reaching this decision the Board acknowledges that the 
veteran has testified that a physician told him his left 
upper extremity complaints were due to a pinched nerve in his 
back.  The Court has addressed the question of whether a lay 
person's statement about what a doctor told him can 
constitute the medical evidence of causation/etiology of a 
current disability that is generally necessary in order for a 
claim to be well grounded.  The Court held that it cannot.  
These statements, "filtered as (they are) through a layman's 
sensibilities, of what a doctor purportedly said (are) simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Derwinski, 8 Vet. App. 
69, 77-78 (1995).  A layperson's account of what a physician 
may or may not have diagnosed is insufficient to render a 
claim well grounded.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).  Hence, this testimony cannot serve as a 
predicate for finding a well grounded claim for direct or 
secondary service connection for any upper left extremity 
disorders, nor to regard any left extremity disorders as part 
of the veteran's service-connected arthritis of the cervical 
spine disability.

Accordingly, a 10 percent rating, under 38 C.F.R. § 4.71a, DC 
5010-5003, and no more, is warranted for the current 
symptomatology of the veteran's service-connected 
degenerative arthritis of the cervical spine, effective July 
1, 1997.

III.  Conclusion

In reaching these decisions the Board considered the issue of 
whether the veteran's service-connected disabilities, 
standing alone, presented an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Fleshman v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Significantly, however, while the veteran has 
testified to missing work due to his back pain (and his non-
service connected left upper extremity pain), no evidence 
from his employer or his treating physicians have verified 
this contention.  Thus, no evidence has been presented 
showing factors such as a marked interference with employment 
or frequent periods of hospitalization, due solely to the 
service-connected disabilities, as to render impractical the 
application of the regular schedular standards.  Accordingly, 
the Board concludes that referral to the appropriate 
officials for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable evaluation for hypertension is 
not warranted.  To this extent, the appeal is denied.

Entitlement to a 10 percent rating for service-connected 
degenerative arthritis of the cervical spine, is warranted 
effective July 1, 1997.  To this extent, the appeal is 
granted.


REMAND

Initially, the Board hereby notifies the veteran he has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran claims that his allergic rhinitis and sinusitis 
disability is more severe than currently evaluated.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle, supra.  Accordingly, 
the Board finds the veteran's increased rating claim to be 
well-grounded.  The Board also finds, after a review of the 
claims file, that the duty to assist the veteran with this 
claim requires additional development.  38 U.S.C.A. 
§ 5107(a).

During the veteran's June 1999 hearing, he testified he had 
surgery on his sinuses in March 1999 at the U. S. Air Force 
Hospital at Maxwell Air Force Base, and was scheduled for 
further surgery on his sinuses at the end of June 1999.  It 
does not appear that the records for the veteran's March 1999 
surgery, nor any other records from that facility, have been 
obtained.  It appears that only selected portions of the 
veteran's medical records from that facility have been 
submitted.  Those complete records, from May 1997 to the 
current date, should be associated with the claims file.  

The Board also notes the most recent VA examination of the 
veteran was in August 1997, prior to his March 1999 surgery.  
Thus, a reexamination is warranted.  The duty to assist 
includes conducting a thorough and contemporaneous medical 
examination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO, after obtaining the necessary 
authorization, should obtain all medical 
records for the veteran subsequent to May 
1997 from the U. S. Air Force Hospital at 
Maxwell Air Force Base.  These records 
should be associated with the claims 
file.  

2.  After completion of the above, the 
veteran should be scheduled for a 
comprehensive VA examination of the nose 
and sinuses to ascertain the current 
severity of the veteran's service-
connected allergic rhinitis with 
sinusitis.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination, and all indicated 
special studies and tests, to include X-
rays (if deemed medically necessary to 
evaluate the veteran's disability) should 
be accomplished.  In that regard, the 
examiner is requested to indicate whether 
or not polyps are present, and indicate 
the percentage of any nasal obstruction 
in either nostril.

3.  After completion of the above, and 
completion of any additional development 
deemed necessary by the RO, the RO should 
review the expanded record and adjudicate 
the veteran's increased rating claim.  
Unless the full benefit sought is 
granted, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case and afford them an appropriate time 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran and to 
clarify matters of medical complexity.  The Board intimates 
no opinions as to the eventual determinations to be made.  
The veteran and his representative are free to submit 
additional evidence and argument in support of the appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals






